                                                                              USDC-SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC#:               /
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: I l( / 1 IC,



    JUAN PABLO CHAVEZ,

                                  Plaintiff,
                                                                               No. 18-CV-7965 (RA)
                                 V.
                                                                      ORDER ADOPTING REPORT AND
                                                                          RECOMMENDATION
    GREGORY WYLIE, GREGORY WYLIE VIOLIN
    MAKER, and JOHN DOE 1-9,

                                  Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Juan Pablo Chavez, proceeding pro se, filed this breach of contract action on

August 30, 2018 against Gregory Wylie, Gregory Wylie Violin Maker, and unidentified John Does

1-9. Dkt. 1. On January 2, 2019, Chavez filed an amended complaint (the "First Amended

Complaint" or "FAC"), adding a claim for discrimination. Dkt. 8. On May 3, 2019, Defendant

Gregory Wylie moved to dismiss, see Dkt. 15, and on May 20, 2019, he filed an amended motion

to dismiss. 1 See Dkt. 20. Specifically, Defendant has moved to dismiss the breach of contract

claim under Federal Rule of Civil Procedure 12(b)( 1) and the discrimination claim under Federal

Rule of Civil Procedure 12(b)(6).

         On October 7, 2019, Magistrate Judge Gabriel Gorenstein issued a Report and



1
  Although Chavez brought this action against Gregory Wylie, "Gregory Wylie Violin Maker," and unidentified
John Does 1-9, as Judge Gorenstein points out in his Report and Recommendation, "the FAC does not reference
'Gregory Wylie Violin Maker' at all," and the "only allegation against the Doe Defendants" is that they are "agents,
servants or employees of the known Defendants, or entered into a conspiracy and agreement with the known
Defendants." Report at 12 n.3 (quoting FAC at 2). For the purposes of this Order, the Court treats Defendant
Gregory Wylie as the sole defendant. See also Def. Mot., Dkt. 20-2, at 2 n.3 ("There exists no business or other
legal entity by the name of 'GREGORY WYLIE VIOLIN MAKER' and Mr. Wylie does not do business under any
name other than his own. With respect to the Doe defendants, Mr. Wylie avers that he is a sole proprietor with no
employees.").
Recommendation (the "Report") recommending that the Court dismiss Chavez's breach of contract

and discrimination claims under Rule 12(b)(l) and Rule 12(b)(6), respectively. See Dkt. 24. On

October 21, 2019, Chavez filed six-separate and somewhat incomprehensible----documents. See

Dkts. 27-32. On October 22, 2019, upon receiving a letter from Chavez seeking an extension of

time in which to file objections to the Report, Dkt. 25, the Court extended Chavez's time to file

objections to November 18, 2019. Dkt. 26. On November 18, 2019, Chavez filed another

document, which was labeled "Letter re: Objections to 12(b)l and 12(b)6 Motions." See Dkt. 34. 2

To date, Defendant has not filed any response to the Objections.

         The Court assumes the parties' familiarity with the facts, as outlined in detail in the Report.

For the following reasons, the Court adopts Judge Gorenstein's thorough and well-reasoned Report

in its entirety. Defendant's motion to dismiss is therefore granted.

                                           LEGAL STANDARDS

         When a magistrate judge has issued a report and recommendation, the district court "may

accept, reject, or modify, in whole or in part, the findings or recommendations made [therein]."

28 U.S.C. § 636(b)(l). "When a timely and specific objection to a report and recommendation is

made, the Court reviews de nova the portion of the report and recommendation to which the party

objects." Razzoli v. Federal Bureau of Prisons, No. 12 Civ. 3774 (LAP) (KNF), 2014 WL

2440771, at *5 (S.D.N.Y. May 30, 2014) (citing 28 U.S.C. § 636(b)(l) and Fed R. Civ. P.

72(b)(3)). "To accept those portions of the report to which no timely objection has been made,

however, 'a district court need only satisfy itself that there is no clear error on the face of the


2
  The Court notes that some of the assertions made in Chavez's Objections directly conflict with the factual
allegations asserted in the FAC. For instance, in his Objections, Chavez states "I am not Johnny Arco. Johnny Arco
is not me." Obj., Dkt. 34, at 1. In the FAC, however, Chavez specifically alleges that Defendant discriminated
against him in part based on the fact that "Chavez previously conducted business with Wylie using a pseudonym of
Johnny Arco." FAC at 3.


                                                        2
record."' Id. (quoting Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)).

          Moreover, "[w]hen a party makes only conclusory or general objections, or simply

reiterates his original arguments, the Court reviews the Report and Recommendation only for clear

error."    Walker v. Vaughan, 216 F. Supp. 2d 290, 292 (S.D.N.Y. 2002); see also Crum v.

Billingsby, No. 11 Civ. 2979 (GBD) (RLE), 2014 WL 2855030, at *1 (S.D.N.Y. June 20, 2014)

("[W]here the objections are merely perfunctory responses, argued in an attempt to engage the

district court in a rehashing of the same arguments set forth in the original [complaint], reviewing

courts should review a report and recommendation for clear error.") (citation omitted). "A

magistrate judge's decision is clearly erroneous only if the district court is 'left with the definite

and firm conviction that a mistake has been committed.'" Stenson v. Heath, No. 11-CV-5680

(RJS) (AJP), 2015 WL 3826596, at *2 (S.D.N.Y. June 19, 2015) (citation omitted).

          The Court must also be mindful that a prose litigant's submissions are to be "construed

liberally and interpreted 'to raise the strongest arguments that they suggest."' Restea v. Brown

Harris Stevens LLC, No. 17-CV-4801 (VEC) (GWG), 2018 WL 3435060, at *1 (S.D.N.Y. July 16,

2018) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)).

Nevertheless, "even a prose party's objections to a Report and Recommendation must be specific

and clearly aimed at particular findings in the magistrate's proposal, such that no party be allowed

a second bite at the apple by simply relitigating a prior argument." Crum, 2014 WL 2855030, at

* 1 (citation omitted).

                                           DISCUSSION

          Chavez has submitted a document labeled "Objections to 12(b)l and 12(b)6 Motions," Dkt.

34, as well as several other documents, which the Court construes as additional objections to the

Report, see Dkts. 27-32. The vast majority of these "objections," however, appear to be entirely


                                                  3
unrelated to this action, see, e.g., Obj., Dkt. 34, at 1-3, 6-7, and are therefore not considered. See

Restea, 2018 WL 3435060, at* 1 ("The court need not consider arguments and factual assertions

unrelated to the findings of the magistrate judge.") (citing Robinson v. Keane, No. 92-CV-6090

(CSH), 1999 WL 459811, at *4 (S.D.N.Y. June 29, 1999)). Many of Chavez's other objections

merely reiterate arguments made to Judge Gorenstein and are thus reviewed for clear error. See

Walker, 216 F. Supp. 2d at 292. The Court first addresses the assertions raised in Chavez's

November 18, 2019 letter, Dkt. 34, and then turns to the additional documents filed at Dkts. 27

through 32.

       First, Chavez seems to object to the Report's finding that Defendant's violin repair shop is

not a "public accommodation" under Title II of the Civil Rights Act of 1964. See Obj. at 5. To

support the proposition that "[Wylie's] shop is a place of public accommodation," Chavez argues

that "[Wylie] Gregory Violin Maker is a [sic] 'other place of exhibition or entertainment,"' because

"[t]here are posters on the walls of his place promoting his music entertainment and masterclasses

serving the public, and targeting the Asian market." Id.       As the Report correctly concluded,

however, Defendant's repair shop is not a "public accommodation" within the meaning of Title II.

       Title II defines "public accommodation" as an establishment that, among other things, falls

within one of the following four categories: (1) "any inn, hotel, motel, or other establishment which

provides lodging to transient guests," with more than five rooms for rent; (2) "any restaurant,

cafeteria, lunchroom, lunch counter, soda fountain, or other facility principally engaged in selling

food for consumption on the premises," including such facilities located within retail

establishments and gasoline stations; (3) "any motion picture house, theater, concert hall, sports

arena, stadium or other place of exhibition or entertainment"; and (4) any establishment located

within an establishment falling into one of the first three categories, or any establishment that


                                                  4
contains a covered establishment, where such establishment "holds itself out as serving patrons of

such covered establishment." 42 U.S.C. § 2000a(b); see also Renxiong Huang v. Minghui.org,

No. 17 Civ. 5582 (ER), 2018 WL 3579103, at *3 (S.D.N.Y. July 25, 2018) (quoting Bishop v.

Henry Model! & Co, No. 08 Civ. 7541 (NRB), 2009 WL 3762119, at *12 (S.D.N.Y. Nov. 10,

2009)). 3    The location in question is a violin repair shop.                   Courts have found that retail

establishments are not "public accommodations" under Title II. See, e.g., Bishop, 2009 WL

3762119, at *13 (collecting cases).             Chavez has not pointed to any authority supporting the

proposition that a repair shop is covered under Title II, and the Court is aware of none. Moreover,

as to the third category, i.e., "places of exhibition or entertainment," Title II explains that such

places are those that "customarily present[] films, performances, athletic teams, exhibitions, or

other sources of entertainment which move in commerce." 42 U.S.C. § 2000a(c). There is no

allegation that Defendant's store "customarily presents" these types of activities.                         Chavez's

fleeting reference to music entertainment posters and classes "serving the public" does not suffice

to bring the repair shop within the meaning of "public accommodation" under Title II. See also

D. WM by Moore v. St. Mary School, No. 18-cv-3099 (DHR) (GRB), 2019 WL 4038410, at * 14

(E.D.N.Y. Aug. 27, 2019) ("It is well-established precedent in the Second Circuit that schools are

not places of public accommodation."). The Report therefore did not err in dismissing Chavez's

discrimination claim under Title II. 4



3
  "Because Congress specified the establishments that constitute places of public accommodation under § 2000a,
courts in this circuit apply the statute to only those covered establishments," and thus "have held that the language of
the statute does not suggest that the listed establishments in the statute were meant to serve as mere examples of
public accommodations." Akyar v. TD Bank US Holding Co., No. 18-CV-379 (VSB), 2018 WL 4356734, at *5
(S.D.N.Y. Sept .12, 2018) (citing Ren.xiong Huang, 2018 WL 3579103, at *3).
4
  Additionally, for the reasons articulated in the Report, even if Chavez were to sufficiently plead that Defendant's
store is a "public accommodation," which he does not, he nonetheless fails to adequately allege any intentional
discrimination. See Report at 8 n.2. His discrimination claim must be dismissed on this basis as well.


                                                           5
         Second, Chavez seems to take issue with the Report's finding that the FAC fails to

adequately plead that Defendant intentionally discriminated against Chavez based on his Mexican-

American heritage. See Obj. at 5. In his Objections, however, Chavez merely reiterates his

previous arguments, asserting that he is Mexican-American, and that Defendant "chose to accept

and deliver timely services, and accurate receipts, to his Asian clients because he favors them and

their culture." Id. Chavez asserts further that Defendant's "discrimination" was "based on [his]

being a member of a racial minority with respect to the making of a contract." Id.                          These

allegations are conclusory and are virtually identical to those that Judge Gorenstein addressed. See

Report at 7-8. 5 Chavez does not point to any specific errors in the Report with respect to his

discrimination claim. Upon its own review, the Court finds no clear error in the Report's dismissal

of Chavez's discrimination claims under either Title II or Section 1981.

         As to his breach of contract claim, Chavez appears to raise objections to the Report's

finding that he has not established a "reasonable probability" that the amount in controversy

exceeds $75,000. See Obj. at 5-6. In doing so, Chavez states in conclusory and speculative fashion

that it appears "to a reasonable probability that the claims we are currently contemplating as a

result of [Defendant's] breach are greater than $75,000." Id. at 6. Chavez provides no basis for

this assertion, other than to state that "the amount in controversy certainly exceed[s] $75,000"

because, apparently based on something he found on Google, a "transcript of [his] first recording

with the White Workhorse violin" allegedly shows that "the amount in controversy is $5,000,000."




5
  The only factual assertion not previously raised with Judge Gorenstein appears to be Chavez's claim that his
"Mexican heritage became apparent to [Defendant] at the time of the Trump Mexican border wall 'crisis."' Obj. at
5. As this statement is not relevant to the Report's findings, the Court does not address it. See Restea, 2018 WL
3435060, at * 1.



                                                        6
Id. at 5. 6 At the same time, however, Chavez states that the final amount of his purported damages

"requires intricate calculations" and "is unknown at this time." Id. at 5-6. In any event, Judge

Gorenstein carefully considered and rejected these arguments in the Report. See Report at 9-12.

Upon review, the Court finds no clear error in Judge Gorenstein's conclusion that Chavez's breach

of contract claim must be dismissed under Rule 12(b)(l).

         Since the Court must remain cognizant of its obligation to construe a pro se litigant's

submissions "liberally" and to interpret them "to raise the strongest arguments that they suggest,"

Triestman, 470 F.3d at 474, the Court briefly addresses the additional documents that Chavez filed

on October 21, 2017, which could potentially be construed as additional objections to the Report.

See Dkts. 27-32. In short, the Court finds that these objections are entirely irrelevant to this action

and/or without merit.

         First, in Dkt. 27, Chavez merely states the general standards for dismissal under Rules

12(b)(l) and 12(b)(6), as well as the proposition that prose complaints are construed liberally.

Specifically, Chavez asserts that a case may only be dismissed pursuant to Rule 12(b)( 1) where

"the claim is not even 'colorable,"' and that a case may only be dismissed pursuant to Rule 12(b)(6)

where there are not "sufficient facts on [the] record stating a claim to relief that is 'plausible on its

face."' It does not appear, however, that Chavez actually objects to any portion of the Report by

repeating these general standards, and the Court finds no clear error with respect to the standards

applied in the Report. See Schif.fv. Yayi Int'! Inc., No. 15-CV-359 (VSB), 2018 WL 5993728, at


6
   The Report thoroughly addressed all of Chavez's arguments with respect to the amount in controversy, including
Chavez's assertion that he seeks damages in excess of$21,600,000. See Report at 10. As an initial matter, it is not
clear how Chavez's claim regarding his "first recording with the White Workhorse violin" establishes a worth of
$5,000,000. To the extent that Chavez's statement about $5,000,000 can be construed as an objection to the Report,
it appears to be "merely [a] perfunctory response[], argued in an attempt to engage the district court in a rehashing of
the same arguments set forth in the original petition." Crum, 2014 WL 2855030, at *1. The Report did not err in
concluding that Chavez has failed to satisfy the amount in controversy requirement.


                                                           7
*2 (S.D.N.Y. Nov. 15, 2018) (reviewing report and recommendation for clear error where,

although "Plaintiffs' filings in opposition to the R&R [were] styled as objections, they [did] not

actually challenge the substance of, or analyses contained in, the Report").

         Second, in Dkt. 28, Chavez asserts that he "categorically denies and disputes all facts and

allegations" asserted by Defendant. But, again, Chavez does not assert specific objections to any

factual or legal findings in the Report, and the Court finds no clear error in Judge Gorenstein's

analysis, as explained above. 7

         Third, Dkt. 29 is labeled as an "Objection" to the Report, but in it, Chavez merely asserts

in conclusory fashion that "the Mother Court, and others, have subject matter jurisdiction." Dkt.

29 at 1. In purported support of that notion, Chavez attaches a Table of Authorities from a petition

for writ of certiorari to the United States Supreme Court that he apparently filed in an unrelated

case, Juan Pablo Chavez v. Scott M Rudes, et al. See Dkt. 29 at 3, 5-16. The Court cannot discern

any connection between the present case and the Chavez v. Rudes petition apparently filed in the

Supreme Court, and therefore does not address these documents. See Restea, 2018 WL 3435060,

at *1.

         Fourth, in Dkt. 30, Chavez asserts that he is "chronically homeless and the authorities at

his shelter in D.C. do not allow him to have his mail all the time." He thus argues that 14 days to

object to the Report is not a reasonable time, especially given his pro se status. Id. Although it

seems that Chavez had not yet received a copy of the Report at the time he wrote this letter, Chavez



7
  In Dkt. 28, Chavez also argues (1) that he is "mentally/physically disabled and has not had reasonable time to
review the record," and (2) that he has "not received proper service of all documents on the record." As the Court
extended Chavez's time to file objections, and indeed received objections from Chavez on the subsequent date, see
Dkts. 26 and 34, the Court finds that any objection on the grounds that Chavez has not had adequate time to review
the record or file objections is without merit. Furthermore, Chavez does not specify any documents for which he has
not received proper service.


                                                         8
does indicate that he received an electronic copy of the Report on October 8, 2019. Id. Moreover,

as the Court extended Chavez's time to file objections to nearly four weeks after the initial

deadline, and as Chavez filed objections on that date, see Dkt. 34, the issue of whether Chavez is

able to file objections within the appropriate time frame appears moot.

           Fifth, Dkt. 31 appears to be: (1) a request to convert Defendant's motion to dismiss into a

motion for summary judgment under Rule 12(d); (2) a motion for a more definite statement under

Rule 12(e); and (3) a motion to strike under Rule 12(f). Dkt. 31 does not appear to contain any

objections to the Report. Moreover, Chavez does not provide any bases from which to consider,

let alone grant, any of these motions. To the extent that Dkt. 31 contains any request with respect

to motions filed under Rules 12(d), 12(e), or 12(f), those requests are denied. 8

           Finally, Dkt. 32 appears to be a request for leave to file an amended complaint because,

according to Chavez, "it is not clear that leave to amend would be futile." 9 Federal Rule of Civil

Procedure 15(a) provides that the "court should freely give leave [to amend] when justice so

requires." Fed. R. Civ. P. 15(a)(2); see also Farnan v. Davis, 371 U.S. 178, 182 (1962) ("Rule

15(a) declares that leave to amend 'shall be freely given whenjustice so requires'; this mandate is

to be heeded."). Amendments to prose complaints, in particular, should be granted "fairly freely."

Holmes v. Goldin, 615 F.2d 83, 85 (2d Cir. 1980) (citation omitted). Nevertheless, "a futile request

to replead should be denied." Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (citation

omitted). Moreover, "it is within the sound discretion of the district court to grant or deny leave



8
  Chavez also cites Rule 12(i), which provides that motions filed pursuant to Rules 12(b) and 12(c) "must be heard
and decided before trial unless the court orders a deferral until trial." As this action is only at the motion to dismiss
stage, and Chavez has provided no arguments with respect to Rule 12(i), the Court does not address Rule 12(i) at
this time.
9
    Dkt. 32 also does not appear to contain any objections to the Report.


                                                            9
to amend," and, in particular, a "district court has discretion to deny leave for good reason,

including futility, bad faith, undue delay, or undue prejudice to the opposing party." McCarthy v.

Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) (citations omitted). "An amendment

to a pleading is futile if the proposed claim could not withstand a motion to dismiss pursuant to

Fed. R. Civ. P. 12(b)(6)." Lucente v. Int'! Bus. Machines Corp., 310 F.3d 243,258 (2d Cir. 2002)

(citing Dougherty v. N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88 (2d Cir. 2002)); see

also Leary v. Civil Serv. Emps. Ass 'n, No. 11-CV-716 (CS), 2012 WL 1622611, at *12 (S.D.N.Y.

May 9, 2012) ("Where the 'problem with [a complaint] is substantive [and] better pleading will

not cure it,' leave to amend should be denied as futile.") (quoting Cuoco, 222 F.3d at 112).

       Chavez has already amended his complaint once. He provides no reasons as to why

granting leave to file a second amended complaint would not be futile, or how he could cure the

deficiencies in the FAC by filing a further amended complaint. To the contrary, based on the

careful reasoning set forth in Judge Gorenstein's Report and the Court's own review of Chavez's

claims, the Court finds that it would be futile to grant him leave to amend. Thus, Chavez's request

for leave to file a second amended complaint is denied.

       In sum, the Court finds no error-clear or otherwise-in Judge Gorenstein's Report. See

Walker, 216 F. Supp. 2d at 292. Even if the Court were to review the Report de nova, its conclusion

would be the same, and would rest on the same reasoning as that articulated by Judge Gorenstein.




                                                10
                                         CONCLUSION

         For the foregoing reasons, the Court adopts the Report and Recommendation in its entirety.

Accordingly, Defendant's motion to dismiss is granted, and Chavez's breach of contract and

discrimination claims are dismissed. The Clerk of Court is respectfully directed to terminate the

motion pending at Dkt. 20 and close this case.

SO ORDERED.

Dated:      December 17, 2019
            New York, New York

                                                  Ronni'e brams
                                                  United States District Judge




                                                 11
